Citation Nr: 1516138	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for intervertebral disc degeneration of the lumbar spine. 

4.  Entitlement to service connection for bilateral plantar fasciitis. 

5.  Entitlement to service connection for a hysterectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had numerous periods of active duty and active duty for training (ACDUTRA), from 1983 through 2006, with a period of active duty for special work from February to July 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010 and September 2013, the Board remanded the issues on appeal for additional development.  There has been substantial compliance with the mandates of the remands and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board most recently requested the specific dates of the Veteran's ACDUTRA time, which are now in the claims file.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the appellant has bilateral carpal tunnel syndrome causally related to, or aggravated by, qualifying service.

2.  The most probative evidence of record is against a finding that the appellant has a cervical spine disorder causally related to, or aggravated by, qualifying service.

3.  The most probative evidence of record is against a finding that the appellant has intervertebral disc degeneration of the lumbar spine causally related to, or aggravated by, qualifying service.

4.  The most probative evidence of record is against a finding that the appellant has bilateral plantar fasciitis causally related to, or aggravated by, qualifying service.

5.  The most probative evidence of record is against a finding that the appellant had a hysterectomy causally related to, or aggravated by, qualifying service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a hysterectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) were furnished to the Veteran in letters dated in July 2007 and September 2010.  The issues were most recently adjudicated by the RO in November 2013.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, private treatment records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded VA examinations in March 2012 and October 2010 and addendum medical opinions were provided in October 2013.  The examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for certain listed chronic diseases, which includes carpal tunnel syndrome, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  Moreover, the advantage of certain evidentiary presumptions provided by law, including but not limited to the presumptions of soundness, aggravation or service incurrence of chronic diseases, that assist Veterans in establishing service connection for a disability, do not extend to those who claim service connection based on a period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Therefore, the Veteran is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA, or a presumption of aggravation of a preexisting disorder during such period where evidence shows an increase in severity, or to a presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not for application for the Veteran's first period of service (February 1960 to August 1960).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

A.  Bilateral carpal tunnel syndrome.

The Veteran underwent an enlistment examination in October 1982.  Clinical evaluation of her upper extremities showed normal results.  Therefore, no problem was noted upon entrance and the Veteran has not asserted that she had carpal tunnel syndrome prior to service.  There are service treatment records (STR) showing complaints and treatment over the course of her career.  However, after review of the STRs, there is no note or reference to any complaints of an incident in service that caused her carpal tunnel syndrome.  For example, there are STRs in the claims file from May and June 2003 that show complaints and treatment.  However, those records do not include an opinion on etiology or relate the Veteran's complaints to a period of ACDUTRA.  There are also private records; however, those records also do not include any opinion on the etiology of the Veteran's carpal tunnel syndrome or suggest that it is related to a period of qualifying service.
The Veteran underwent a VA examination in October 2010.  The Veteran reported that she began "having numbness in [her] hands in 1992 and was eventually diagnosed in 2003."  The report notes that the Veteran was a typist in the reserves and "an executive secretary in her nonmilitary job for 30 years."  She reported wearing wrist sprints bilaterally and periodically received wrist injections of cortisone.  The examination results demonstrated bilateral carpal tunnel syndrome.

The examiner provided the following opinion: "The Veteran's bilateral carpal tunnel syndrome are not caused by, a result of or aggravated by active duty or any period of ACDUTRA in the line of duty."  The examiner provided the following rationale: "Based on review of the medical records, medical literature and my clinical experience, the Veteran's total amount of active duty and ACDUTRA in the line of duty is a small proportion of her total adult life and she worked as an executive secretary in her civilian job for 30 years.  It is likely that her CTS is from her civilian work which required significant typing.  It is unlikely her military experience played any role in causation of aggravation.  In other words, if she had not been in the military it is likely that her complaints and exam findings today would be the same.  A nexus cannot be made."

Following a remand from the Board to verify the dates of service, an addendum medical opinion was obtained in October 2013.  "Based on review of the VBMS claim file, medical literature and my clinical experience the Veteran's total amount of active duty and ACDUTRA in the line of duty is a small proportion of her total adult life and she worked as an executive secretary in her civilian job for 30 years.  It is likely that her CTS is from her civilian work which required significant typing.  The Veteran was diagnosed by EMG/NCV studies on 8/9/03 at the age of 55.  It is unlikely her military experience played any role in causation or aggravation.  In other words, if she had not been in the military it is likely that her complaints would be the same.  A nexus cannot be made."

The Board has considered the Veteran's assertions about the connection between her carpal tunnel syndrome and her periods of active duty service.  The Board also considered the statements made by the Veteran's husband.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the carpal tunnel syndrome at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  Further, the Veteran testified at the Board hearing that her civilian job required "no typing."  However, at the October 2010 examination, she indicated that she was an executive secretary and did type.  Her statement at the Board hearing lessens the credibility of her testimony and Board grants greater probative weight to watch she reported to a medical professional during an examination.

There is no credible and competent evidence that the Veteran's carpal tunnel syndrome is related to service.  The competent medical opinions of record show that her age and many decades of civilian work are the likely cause of her condition, not her brief periods of ACDUTRA.  While the Veteran testified that her wrists hurt all of the time, the evidence does not indicate that the pain was caused or aggravated by qualifying service.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral carpal tunnel syndrome.

B.  Cervical spine disorder.

The Veteran underwent an enlistment examination in October 1982.  Clinical evaluation of her spine showed normal results.  Therefore, no problem was noted upon entrance into the reserves and the Veteran has not asserted that she had a back problem prior to service.  There are service treatment records (STR) showing complaints and treatment over the course of her career for her cervical spine and neck.  However, after review of the STRs, there is no note or reference to any complaints of an incident in service that caused her cervical spine or neck problems.  The records do not include an opinion on etiology or relate the Veteran's complaints of a spine problem to a period of ACDUTRA.  There are also private records; however, those records also do not include any opinion on the etiology of the Veteran's spine or relate her problems specifically to a period of service.

The Veteran underwent a spine examination in October 2010.  The examination report noted treatment records describing back pain and problems beginning in 2000.  She reported mild whiplash in 1970 but indicated that she began to experience neck pain in the early 2000's.  Upon examination, the Veteran was diagnosed with severe degenerative changes with spondylosis and spondylolisthesis.

After the examination, the examiner reported that an opinion could not be provided without resorting to speculation.  The examiner provided the following rationale: "Based on review of the medical records, medical literature and my clinical experience, since the majority of her adult life since joining the military was spent as a civilian, there is absolutely no way to know how much her active duty, ACDUTRA in the line of duty and INACTUDTRA in the line of duty has contributed either by causation or aggravation to her present cervical spine condition.  The records do not support any particular event as causing this problem and much of her symptoms appeared in the 2000's at which time she was already in her mid-50's age wise.  Speculation would be required and no amount of opinions would help resolve this issue."

Following a remand from the Board to determine the dates of ACDUTRA, an addendum medical opinion was provided in October 2013.  The opinion regarding the cervical spine was the following: "Based on review of the VBMS claims-file, medical literature and my clinical experience her degenerative cervical spine disease was diagnosed later in life at a time when most of her adult life was not spent in active duty but as a civilian.  Thus, her findings are more likely age related and less likely due to her periods of active duty.  A nexus cannot be made."  

The Board has considered the Veteran's assertions about the connection between her cervical spine condition and her periods of active duty service.  The Board also considered the statements of the Veteran's husband.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the cervical spine disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

The Board notes that she testified that she was regularly placed on profile and kept from performing physical training during her periods of service.  However, she does not claim, and the medical records do not support, that she experienced an incident in service that caused the pain or problems.

There is no credible and competent evidence that the Veteran's cervical spine condition is related to service.  The competent medical opinion of record shows that her age is the likely cause of her condition, not her brief periods of ACDUTRA.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine condition.

C.  Intervertebral disc degeneration of the lumbar spine.

The Veteran underwent an enlistment examination in October 1982.  Clinical evaluation of her spine showed normal results.  Therefore, no problem was noted upon entrance into the reserves and the Veteran has not asserted that she had a back problem prior to service.  There are extensive service treatment records (STR) showing numerous complaints and treatment over the course of her career for her low back.  However, after review of the STRs, there is no note or reference to any complaints of an incident in service that caused her low back condition.  The extensive records do not include an opinion on etiology or relate the Veteran's complaints of a low back condition to a period of ACDUTRA.  There are also private records; however, those records also do not include any opinion on the etiology of the Veteran's low back condition or relate her problem specifically to a period of service.

The Veteran underwent a spine examination in October 2010.  The examination report noted treatment records noting back pain and problems beginning in 2000.  The Veteran reported that she began to experience low back pain in the early 2000's.  At the Board hearing, the Veteran claimed that the pain began in 1996.  Upon examination, the Veteran was diagnosed with degenerative changes.  The problem was noted to be worst at L4-5.

The examiner reported that an opinion could not be provided without resorting to speculation.  The examiner provided the following rationale: "Based on review of the medical records, medical literature and my clinical experience, since the majority of her adult life since joining the military was spent as a civilian, there is absolutely no way to know how much her active duty, ACDUTRA in the line of duty and INACTUDTRA in the line of duty has contributed either by causation or aggravation to her present lumbar spine condition.  The records do not support any particular event as causing this problem and much of her symptoms appeared in the 2000's at which time she was already in her mid-50's age wise.  Speculation would be required and no amount of opinions would help resolve this issue."

Following a remand from the Board to determine the dates of ACDUTRA, an addendum medical opinion was provided in October 2013 regarding her low back.  "Based on review of the VBMS claims-file, medical literature and my clinical experience her degenerative lumbosacral spine disease was diagnosed later in life at a time when most of her adult life was not spent in active duty but as a civilian. Thus, her findings are more likely age related and less likely do to her periods of active duty. A nexus cannot be made."

The Board has considered the Veteran's assertions about the connection between her low back condition and her periods of active duty service.  The Board also considered the statements of the Veteran's husband.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

The Board notes that she testified that she was regularly placed on profile and kept from performing physical training during her periods of service.  However, she does not claim, and the medical records do not support, that her service caused the pain or problems.

There is no credible and competent evidence that the Veteran's low back condition is related to service.  The competent medical opinion of record shows that her age is the likely cause of her condition, not her brief periods of ACDUTRA.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for a low back condition.

D.  Bilateral plantar fasciitis.

The Veteran underwent an enlistment examination in October 1982.  Clinical evaluation of her feet showed normal results.  Therefore, no problem was noted upon entrance into the reserves and the Veteran has not asserted that she had a foot problem prior to service.  There are service treatment records (STR) showing complaints and treatment over the course of her career for her feet.  However, after review of the STRs, there is no note or reference to any complaints of an incident in service that caused her foot condition.  The extensive records do not include an opinion on etiology or relate the Veteran's complaints of feet problems to a period of ACDUTRA.  There are also private records; however, those records also do not include any opinion on the etiology of the Veteran's feet condition or relate her problem specifically to a period of service.

The Veteran underwent a VA examination in October 2010.  The Veteran reported that she began having bilateral foot pain in the 1990's.  In 2005, she "was evaluated by podiatry and diagnosed with plantar fasciitis."  Upon examination the diagnosis was confirmed.

The examiner opined that the "Veteran's bilateral plantar fasciitis is less likely as not caused by, a result of or aggravated by active duty or periods of ACDUTRA in the line of duty."  The examiner provided the following rationale: "Based on review of the medical records, medical literature and my clinical experience most of the Veteran's adults life since joining the service has been as a civilian.  It is much more likely that her plantar fasciitis is from years of living and age as opposed to any of her periods of active duty or periods of ACDUTRA in the line of duty.  Although the military boots she wore after 2005 may have affected her feet this would have been temporary and no permanency would be likely.  A nexus cannot be made for causation or aggravation."

Following a remand from the Board to determine the dates of ACDUTRA, an addendum medical opinion was provided in October 2013 regarding her bilateral plantar fasciitis.  "Based on review of the VBMS claims-file, medical literature and my clinical experience most of the Veteran's adult life since joining the service has been as a civilian.  Her plantar fasciitis was mentioned first on 3/23/2007 at the age of 59.  It is much more likely that her plantar fasciitis is from years of living and age as opposed to any of her periods of active duty or periods of ACDUTRA in the line of duty.  Although the military boots she wore after 2005 may have affected her feet this would have been temporary and no permanency would be likely."

The Board has considered the Veteran's assertions about the connection between her bilateral plantar fasciitis condition and her periods of active duty service.  The Veteran testified that she had problems with her boots in service and was regularly put on profile when her feet bothered her.  The Board also considered the statements of the Veteran's husband.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the foot disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

There is no credible and competent evidence that the Veteran's bilateral plantar fasciitis is related to service.  The competent medical opinion of record shows that her age is the likely cause of her condition, not her brief periods of ACDUTRA.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral plantar fasciitis.

E.  Hysterectomy.

The Veteran's entrance examination in 1982 does not document and complaints or problems associated with her later hysterectomy.  The Veteran underwent a VA examination in October 2010 that documented the Veteran's history of having a hysterectomy that will be discussed below.  However, the examination report did not include an opinion on etiology.

An addendum medical opinion was provided in March 2012.  The report noted that in October 1991 "new onset spotting" and an "enlarged uterus" was reported in the service treatment records.  A note dated in April 1992 reported a "history of pelvic fullness, pain, larascopy for same in bimanual 8 weeks size."  A note in June 1992 reported a "history of irregular menses.  The [Veteran] had known fibroid of uterus for many years with subsequent development of low abdominal pain which has been getting worse."  The record documents private treatment in 1985.

The report contains the following opinion: "The Veteran's TAHBSO [Total Abdominal Hysterectomy Bilateral Salpingo Oophorectomy] was not incurred in active duty unless she was in active duty in 1985.  I cannot resolve the issue whether the fibroid incurred in or aggravated beyond the natural progression of the disease being any period of ACDUTRA in the line of duty without resorting to mere speculation."  The examiner provided the following rationale: "This examiner is not certain when the Veteran was in active duty and when she was not by examining her [claims file].  However, she was diagnosed in 1985 for fibroid uterus according to the medical history supplied by her physician who examined her in 4/10/1992: 'history of pelvic fullness, pain, larascopy for same in 1985-uterine fibroid bimanual 8 weeks size.'  Also, the operative report states: '44 year old...with history of irregular menses.  The [Veteran] had known fibroid of uterus for many years with subsequent development of low abdominal pain which has been getting worse.'  There is no operative report from 1985 laparoscope (done at the orange park medical center-per history) except for the history of the procedure, and there is no documented progression of her fibroid uterine symptoms except when she was seen at the military clinic and that documentation is captioned above.  The Veteran stated that she had TVHBSO [Total Vaginal Hysterectomy Bilateral Salpingo-Oopherectomy], but according to the operative report she underwent TAHBSO..."

After the prior Board remand to determine the specific dates of active duty, an addendum opinion was provided in October 2013.  The examiner noted the previous examination reports and treatment records before opining that the Veteran's hysterectomy was not caused by any diagnosed condition during her active duty.  

The examiner provided the following rationale: "The Veteran underwent laparoscope in 2/1985 by history, there is no operative report, and was diagnosed as having PID, there was no mention of fibroid until 1992, by the operating surgeon.  The gynecologist wrote on his preoperative history that she underwent laparoscope in 1985, and was diagnosed as having fibroid.  This examiner is not certain when the Veteran was in active duty due to various times she was in active duty for short durations.  Even though the history in 1992 states that she was diagnosed as having fibroid in 2/1985 during laparoscope, there is no operative report to confirm that history.  Also, I am not even sure whether she was in active duty in 2/1985.  The first mention of fibroid was documented in 6/1992, and according to the documentation, she was not in active duty in 1992."

In reviewing the Veteran's personnel records, the Board notes that she reportedly had active duty for training from January 6, 1985, to January 20, 1985.  She also had active duty for training from October 7, 1985 to October 18, 1985, and again from November 7, 1985 to November 19, 1985.  She also had various weekend drill periods of inactive duty training in 1985.  The Board notes, however, that the Veteran did not have active duty (as opposed to ACDUTRA) during that period of time, particularly not during February 1985.  In addition, as noted, there are not contemporaneous records to corroborate the history of onset of problems during that period of time.  

The Board has considered the Veteran's assertions about the connection between her hysterectomy and her periods of active duty service.  The Board also considered the statements of the Veteran's husband.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the hysterectomy at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

There is no credible and competent evidence that the Veteran's hysterectomy is related to service.  The competent medical opinion of record shows that her age is the likely cause of her condition, not her brief periods of ACDUTRA.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for hysterectomy.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied. 

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for intervertebral disc degeneration of the lumbar spine is denied. 

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to service connection for a hysterectomy is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


